[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION 
CT Page 5422
The petitioner brings this petition for a writ of habeas corpus alleging that he has been denied proper medical treatment. He testified that he has had portions of his stomach and intestine surgically removed, has been diagnosed as having cancer of the stomach and severe internal hemorrhoids of the colon. He complained that he had developed severe toxicity from Lithium which was prescribed while at the Bridgeport Correctional Center Hospital. He was transferred to Osborn Correctional Institute and has stabilized but still has not been given the proper medication for his gastritis.
Kathy Jolin, a registered nurse from UCONN Medical Center, who provides services for prisoners at Osborn, testified that he does not have cancer of the stomach, an endoscopy and biopsy having determined that it is a benign tumor, that his liver is currently without damage and functioning normally and that a colonoscopy determined that he does have internal hemorrhoids which many people have. She testified that removal of the hemorrhoids is elective surgery which is not performed on prisoners, prisoners and most people living with them. He did have hemoglobin and hematocrit readings which were low indicating anemia and was supplied with iron. Although he was prescribed Lisapride by Dr. Freston at the UCONN Medical Center, Osborn doesn't carry it because it give the "high" of Valium and would be in much demand. A comfortable medication, Reglan, is substituted which relaxes the stomach and helps to control the gas.
The petitioner did paint a bleak picture of his medical problems but appeared to be in no obvious pain during his testimony. He has received treatment seven times at the UCONN Medical Center during the past year. Kathy Jolin, during her testimony, was referring to two huge volumes of his medical coverage. His persistent request was for the prescribed Lisapride.
The court is satisfied that he is presently receiving reasonable medical coverage and that his petition should be denied.
For the above reasons the petition is denied. CT Page 5423
Corrigan, JTR